Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, 38-40, 42-48, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US 2021/0092787) in view of Lunden et al. (US 2017/0359747) further in view of Folke et al. (US 2015/0319778).
Regarding claim 35, Bergstrom teaches a method, comprising: transmitting, by a network node, a connection release message to a user equipment, wherein the connection release message comprises an indication for the user equipment to start measuring at least one secondary cells after connection release (i.e., Upon release of the connection, the eNB may also indicate to the UE, a list of frequencies or carriers to monitor. This monitoring may include measuring signal strength and quality of the signals from the indicated cells and frequencies or carriers. These measurements may be made for the best cells on the frequencies monitored by the UE. The indication from the eNB may include for how long the monitoring or measuring is to take place [0064]-[0065], [0067], in dedicated signaling the network indicates the UE what carriers UE should measure [0069]); and during or immediately after connection setup or connection 
Bergstrom further teaches transmitting, by the network node, a message to indicate to the user equipment to select/monitor one or more additional radio frequency chains (i.e., the network node transmits indication to UE as to which carriers to measure ([0045]), the network node indicates specifically in a message to the UE which frequencies shall be monitored by the UE for multi-carrier establishment assistance ([0064], [0067]). 
Bergstrom does not specifically disclose the indication of availability of measurements of the at least on secondary cell is received in a RRC connection resume complete message.
However, the preceding limitation is known in the art of communications. Lunden teaches during or after RRC connection establishment, receiving an indication from the at least one UE that it has inter-frequency carrier(s) and/or SCell measurement results available, and based on the received measurement results [abstr], [0026], [0030]). The UE can provide SCell measurement results and/or suggestion for SCell configuration already in RRCConnectionSetupComplete message (sCellInfo). Thus, the first RRCConnectionReconfiguration message sent together with SecurityModeCommand message may contain SCell configuration (SCell Add).., and Scell have to be activated by sending Acivation MAC CE [0033], [0036]-[0037]). Therefore, it would have been 
Bergstrom in view of Lunden does not specifically teach transmitting, by the network node, a message to indicate to the user equipment to activate one or more additional radio frequency chains.  
However, the preceding limitation is known in the art of communications. Folke further teaches transmitting (520) a command to the wireless device to activate the additional serving cell. The method also comprises detecting (530) the activation of the additional serving cell based on reception of feedback information from the wireless device, and configuring (540) the wireless device to transmit feedback information associated with the additional serving cell at a second rate after activation, where the second rate is lower than the first rate ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Folke within the system of Bergstrom in view of Lunden in order to adjust the rate for transmitting feedback information associated with the additional serving cell to a second rate, after activating the additional serving cell.
Regarding claim 36, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches the secondary cells are measured according to a given inter-frequency measurement configuration for detecting potential candidate secondary cells ([0059]-[0060]). . 
Regarding claim 38, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches transmitting the message to further indicate a quality condition for activating the one or more additional radio frequency chains ([0064], [0067]-[0068]). 
Regarding claim 39, Bergstrom in view of Lunden further in view of Folke an apparatus (figs. 6 & 9), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to ([0021], [0051]-[0052]): transmit, by a network node, a connection release message to a user equipment, wherein the connection release message comprises an indication for the user equipment to start measuring secondary cells after connection release (i.e., Upon release of the connection, the eNB may also indicate to the UE, a list of frequencies or carriers to monitor. This monitoring may include measuring signal strength and quality of the signals from the indicated cells and frequencies or carriers. These measurements may be made for the best cells on the frequencies monitored by the UE. The indication from the eNB may include for how long the monitoring or measuring is to take place [0064]-[0065], [0067], in dedicated signaling the network 
Bergstrom further teaches transmitting, by the network node, a message to indicate to the user equipment to select/monitor one or more additional radio frequency chains (i.e., the network node transmits indication to UE as to which carriers to measure ([0045]), the network node indicates specifically in a message to the UE which frequencies shall be monitored by the UE for multi-carrier establishment assistance ([0064], [0067]). 
Bergstrom does not specifically disclose the indication of availability of measurements of the at least on secondary cell is received in a RRC connection resume complete message.
However, the preceding limitation is known in the art of communications. Lunden teaches during or after RRC connection establishment, receiving an indication from the at least one UE that it has inter-frequency carrier(s) and/or SCell measurement results available, and based on the received measurement results [abstr], [0026], [0030]). The UE can provide SCell measurement results and/or suggestion for SCell configuration already in RRCConnectionSetupComplete message (sCellInfo). Thus, the first RRCConnectionReconfiguration message sent together with SecurityModeCommand message may contain SCell configuration (SCell Add).., and Scell have to be activated by sending Acivation MAC CE [0033], [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have 
Bergstrom in view of Lunden does not specifically teach transmitting, by the network node, a message to indicate to the user equipment to activate one or more additional radio frequency chains.  
However, the preceding limitation is known in the art of communications. Folke further teaches transmitting (520) a command to the wireless device to activate the additional serving cell. The method also comprises detecting (530) the activation of the additional serving cell based on reception of feedback information from the wireless device, and configuring (540) the wireless device to transmit feedback information associated with the additional serving cell at a second rate after activation, where the second rate is lower than the first rate ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Folke within the system of Bergstrom in view of Lunden in order to adjust the rate for transmitting feedback information associated with the additional serving cell to a second rate, after activating the additional serving cell.
Regarding claim 40, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches the secondary cells are measured according to a given inter-frequency measurement configuration for detecting potential candidate secondary cells ([0059]-[0060]). 
Regarding claim 42, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches transmitting the message to further indicate a quality condition for activating the one or more additional radio frequency chains ([0064], [0067]-[0068]). 
Regarding claim 43, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches the apparatus at least to transmit a message to the user equipment indicating that the apparatus intends to use carrier aggregation/dual connectivity (CA/DC) and/or indicating a carrier the apparatus intends to use (i.e., the eNB then uses the information to establish a CA/DC configuration for the wireless device, including cells and frequencies for CA/DC operation [0061]-[0063]). 
Regarding claim 44, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches the apparatus at least to receive from the user equipment results of the measurements of the secondary cells; and configure the user equipment with a new secondary cell based on the results of the measurements of the secondary cells (i.e., In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE [0101]-[0102]). 

Bergstrom does not specifically disclose the indication of availability of measurements of the at least on secondary cell is received in a RRC connection resume complete message.

Bergstrom in view of Lunden does not specifically teach receiving from the network node an indication to activate one or more additional radio frequency chains.  
However, the preceding limitation is known in the art of communications. Folke further teaches transmitting (520) a command to the wireless device to activate the additional serving cell. The method also comprises detecting (530) the activation of the additional serving cell based on reception of feedback information from the wireless device, and configuring (540) the wireless device to transmit feedback information associated with the additional serving cell at a second rate after activation, where the second rate is lower than the first rate ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Folke within the system of Bergstrom in view of Lunden in 
Regarding claim 46, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches measuring the secondary cells according to a given inter-frequency measurement configuration for detecting potential candidate secondary cells ([0059]-[0060]). 
Regarding claim 47, Bergstrom teaches an apparatus (figs. 6&9), comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor ([0021], [0051]-[0052]), to cause the apparatus at least to: receiving, by a user equipment, a connection release message from a network, wherein the connection release message comprises an indication for the user equipment to start measuring secondary cells after connection release (i.e., Upon release of the connection, the eNB may also indicate to the UE, a list of frequencies or carriers to monitor. This monitoring may include measuring signal strength and quality of the signals from the indicated cells and frequencies or carriers. These measurements may be made for the best cells on the frequencies monitored by the UE. The indication from the eNB may include for how long the monitoring or measuring is to take place [0064]-[0065], [0067], in dedicated signaling the network indicates the UE what carriers UE should measure [0069]); during or immediately after connection setup or connection resume, transmitting an indication of availability of measurements of the secondary cells (i.e., the UE provides measurement information to the eNB for the frequencies that also are provided to the UE for idle mode cell re-selection purpose [0058], [0065], [0121]-[0122]). Bergstrom 
Bergstrom does not specifically disclose the indication of availability of measurements of the at least on secondary cell is received in a RRC connection resume complete message.
However, the preceding limitation is known in the art of communications. Lunden teaches during or after RRC connection establishment, receiving an indication from the at least one UE that it has inter-frequency carrier(s) and/or SCell measurement results available, and based on the received measurement results [abstr], [0026], [0030]). The UE can provide SCell measurement results and/or suggestion for SCell configuration already in RRCConnectionSetupComplete message (sCellInfo). Thus, the first RRCConnectionReconfiguration message sent together with SecurityModeCommand message may contain SCell configuration (SCell Add).., and Scell have to be activated by sending Acivation MAC CE [0033], [0036]-[0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Lunden within the system of Bergstrom in order to speed up the Scell configuration process
Bergstrom in view of Lunden does not specifically teach receiving from the network node an indication to activate one or more additional radio frequency chains.  

Regarding claim 48, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Bergstrom teaches the at least one processor, to cause the apparatus at least to measure the secondary cells according to a given inter-frequency measurement configuration for detecting potential candidate secondary cells ([0059]-[0060]). 
Regarding claim 50, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches the apparatus at least to receive a quality condition and activate one or more additional radio frequency chains at least conditioned on whether at least one best measured candidate secondary cell fulfills the quality condition ([0099]-[0102) in order to transmit command to the wireless device to activate additional serving cell. 
Regarding claim 51, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches the apparatus at least to, in response to reception of the indication to activate one or more additional radio frequency chains, activate the one or more additional radio frequency chains and tune and synchronize the one or more additional radio frequency chains to at least one best measured candidate secondary cell ([0099]-[0102) in order to transmit command to the wireless device to activate additional serving cell.
Regarding claim 52, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches the activation of the one or more additional radio frequency chains comprises activation of the one or more additional radio frequency chains earlier than configuration and/or activation of the at least one best measured candidate secondary cell (i.e., eNode action before cell activation [0074]-[0075]). 
Regarding claim 53, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches the apparatus at least to receive a message indicating that the network intends to use carrier aggregation/dual connectivity (CA/DC) 
Regarding claim 54, Bergstrom in view of Lunden further in view of Folke teaches all the limitations above. Folke teaches apparatus at least to receive a configuration from the network with a new secondary cell based on the results of the measurements of the secondary cells (i.e., In case the network receives measurement results of the measurement, e.g. RSRP, performed by the UE on the SCell to be activated then the network may decide to adapt the UE feedback reporting rate after sending the SCell activation command to the UE [0101]-[0102]).
Response to Arguments
Applicant’s arguments with respect to claims 35, 36, 38-40, 42-48, and 50-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/06/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JEAN A GELIN/Primary Examiner, Art Unit 2643